Case 20-50899-CSS   Doc 12-1   Filed 03/10/21   Page 1 of 7




                      EXHIBIT A




                         A-1
                   Case 20-50899-CSS                 Doc 12-1         Filed 03/10/21           Page 2 of 7




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                                Chapter 11

    NSC WHOLESALE HOLDINGS LLC, et al.,1                                  Case No. 18-12394 (CSS)

                            Debtors.                                      Jointly Administered


    NSC LIQUIDATING TRUST,

                               Plaintiff.
                                                                          Adv. Proc. No. See Schedule 1
              v.

    Defendants Listed on Schedule 1,

                          Defendants.


                                         CERTIFICATION OF SERVICE

             1.     I, Howard A. Cohen, certify that I am not less than 18 years of age and not a party

in this matter.

             2.     On December 7, 2020, I caused to be electronically filed through the Court’s

CM/ECF system and served the respective amended summonses for the above-captioned adversary

proceedings on Schedule 1 attached hereto upon all parties who have electronically entered a notice

of appearance by means of the Court’s CM/ECF system.

             3.     In addition, on December 8, 2020, I caused the amended summons, the complaint

and the proposed scheduling order to be served via regular mail to each defendant as indicated on

the affidavit and service list attached hereto as Exhibit 1.



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: NSC Wholesale
Holdings LLC (6210); National Wholesale Liquidators of Lodi, Inc. (4301); NSC Realty Holdings LLC (4779); NSC of West
Hempstead, LLC (5582); Top Key LLC (7503); BP Liquor LLC (2059); and Teara LLC (8660).

                                                                                                       2866874.1 116102-101579
            Case 20-50899-CSS   Doc 12-1   Filed 03/10/21   Page 3 of 7




Dated: December 9, 2020             GIBBONS P.C.
Wilmington, Delaware
                                    By: /s/ Howard A. Cohen
                                    Howard A. Cohen, Esq. (Bar No. 4082)
                                    Natasha M. Songonuga, Esq. (Bar No. 5391)
                                    300 Delaware Avenue, Suite 10115
                                    Wilmington, DE 19801-1671
                                    Telephone: (302) 518-6324
                                    Facsimile: (302) 429-6294
                                    E-mail: hcohen@gibbonslaw.com
                                    nsongonuga@gibbonslaw.com
                                    Counsel for the Liquidating Trustee




                                                                 2866874.1 116102-101579
          Case 20-50899-CSS     Doc 12-1      Filed 03/10/21   Page 4 of 7




                        SCHEDULE 1

                                                 ADVERSARY
                                                 PROCEEDING
                  DEFENDANT                            NO.
Amalgamated Local 208 AFL-CIO                     20-50859-CSS
American Express Company                          20-50862-CSS
Panties Plus Inc.                                 20-50863-CSS
Comet Customs Brokers, Inc.                       20-50865-CSS
Digital World Trading of NY Inc.                  20-50868-CSS
Ralph Friedland & Bros., Inc.                     20-50869-CSS
Dream Well Collection, Inc.                       20-50870-CSS
S Katzman Produce Inc.                            20-50872-CSS
Eddie Domani, Inc.                                20-50873-CSS
Frankel and Frankel Inc.                          20-50874-CSS
S.I.T., Inc.                                      20-50878-CSS
Silverang Donohoe Rosenzweig & Haltzman LLC       20-50882-CSS
SK Silk Flowers Inc.                              20-50888-CSS
Snyders's-Lance, Inc.                             20-50891-CSS
Sunteck Transportation, Inc.                      20-50893-CSS
TGL International Inc.                            20-50896-CSS
Goya Foods, Inc.                                  20-50897-CSS
Ther-A-Pedic Sleep Products Inc.                  20-50898-CSS
Haddad International LLC                          20-50899-CSS
International General Trading Corporation         20-50901-CSS
Tirosh International Inc.                         20-50902-CSS
LB International Inc.                             20-50904-CSS
Leon Koral Company                                20-50905-CSS
Liberty Coca-Cola Beverages LLC                   20-50906-CSS
MRC Creations Inc.                                20-50908-CSS
VCNY Home                                         20-50909-CSS
Nines Enterprises LLC                             20-50910-CSS
Voortman Cookies Ltd.                             20-50912-CSS
W.M. Brown Group, Inc.                            20-50914-CSS




                                                                    2866874.1 116102-101579
Case 20-50899-CSS   Doc 12-1   Filed 03/10/21   Page 5 of 7
                                                                          Case 20-50899-CSS           Doc 12-1     Filed 03/10/21        Page 6 of 7


       Adv.
       Proc.
        No.          Preference Defendant                                        Address 1                           Address 3      Address 4    Address 5                     Address 6
1.    50859    Amalgamated Local 298 AFL-CIO                    420 W Merrick Road                              Valley Stream       NY          11580        ATTN: Angela D X313 and Officer, Managing or
                                                                                                                                                             General Agent
2.    50862    American Express Company                         PO Box 1270                                     Newark              NJ          07101-1270   ATTN: Officer, Managing or General Agent
3.    50863    Panties Plus Inc.                                320 Fifth Ave, 2nd Floor                        New York            NY          10001        ATTN: Abe Hanan and Officer, Managing or
                                                                                                                                                             General Agent
4.    50865    Comet Customs Brokers, Inc.                      587 West Merrick Rd                             Valley Stream       NY          11580        ATTN: Samuel Focarino and Officer, Managing
                                                                                                                                                             or General Agent
5.    50868    Digital World Trading Of NY Inc.                 140 58th Street                                 Brooklyn            NY          11220        ATTN: Aaron Malch and Officer, Managing or
                                                                                                                                                             General Agent
6.    50869    Ralph Friedland & Bros., Inc.                    17 Industrial Drive                             Cliffwood           NJ          07735        ATTN: Ely Tawil and Officer, Managing or
                                                                                                                                                             General Agent
7.    50870    Dream Well Collection, Inc.                      633 Nassau St                                   North Brunswick     NJ          08902        ATTN: Robert Beitscher and Officer, Managing
                                                                                                                                                             or General Agent
8.    50872    S Katzman Produce Inc.                           Stores 153-157 Row A, Hunts Point Product Mkt   Bronx               NY          10474        ATTN: Stephen Katzman and Officer, Managing
                                                                                                                                                             or General Agent
9.    50873    Eddie Domani, Inc.                               1431 Broadway, 4th Floor                        New York            NY          10018        ATTN: Edmond Mizrahi and Officer, Managing
                                                                                                                                                             or General Agent
10.   50874    Frankel And Frankel Inc.                         96 Merrick Road                                 Lynbrook            NY          11563        ATTN: Jeff Nancy Brett and Officer, Managing
                                                                                                                                                             or General Agent
11.   50878    S.I.T., Inc.                                     41 Franklin Street                              Quincy              MA          02169        ATTN: Peter Aiello and Officer, Managing or
                                                                                                                                                             General Agent
12.   50882    Silverang Donohoe Rosenzweig & Haltzman LLC      595 East Lancaster Ave, Ste. 203                Wayne               PA          19087        ATTN: Mitchell R Cohen and Officer, Managing
                                                                                                                                                             or General Agent
13.   50888    SK Silk Flowers Inc.                             20-47 Nameoke Ave                               Far Rockaway        NY          11691        ATTN: Officer, Managing or General Agent
14.   50891    Snyders’s-Lance, Inc. d/b/a Snyders of Hanover   P.O. Box 412032                                 Boston              MA          02241-2032   ATTN: Officer, Managing or General Agent
15.   50893    Sunteck Transportation, Inc.                     PO Box 253                                      Cresco              PA          18326        ATTN: Officer, Managing or General Agent
16.   50896    TGL International Inc.                           140 N. State Rt17, Suite 313                    Paramus             NJ          07652        ATTN: Guoqin Zhang and Officer, Managing or
                                                                                                                                                             General Agent
17.   50897    Goya Foods, Inc.                                 100 Seaview Drive                               Secaucus            NJ          07094        ATTN: Robert Unanue and Officer, Managing or
                                                                                                                                                             General Agent
18.   50898    Ther-A-Pedic Sleep Products Inc.                 1375 Jersey Avenue                              North Brunswick     NJ          08902        ATTN: Steve Vitello and Officer, Managing or
                                                                                                                                                             General Agent
19.   50899    Haddad International LLC                         330 Hurst Street                                Linden              NJ          07036        ATTN: Alan Haddad and Officer, Managing or
                                                                                                                                                             General Agent
20.   50901    International General Trading                    566 7th Ave, Suite 804                          New York            NY          10018        ATTN: Ulka Gray and Officer, Managing or
               Corporation                                                                                                                                   General Agent
                                                                                                                                                                                                        2866889.1 116102-101579
                                                           Case 20-50899-CSS          Doc 12-1   Filed 03/10/21        Page 7 of 7


       Adv.
       Proc.
        No.             Preference Defendant                        Address 1                     Address 3       Address 4    Address 5                      Address 6
21.   50902    Tirosh International Inc.         200 East 2nd Street, Suite 35               Huntington Station   NY          11746        ATTN: David Khalili and Officer, Managing or
                                                                                                                                           General Agent
22.   50904    LB International, Inc.            150 Engineers Rd                            Hauppauge            NY          11788        ATTN: Joel Margolin and Officer, Managing or
                                                                                                                                           General Agent
23.   50905    Leon Koral Company                2050 E Devon Avenue                         Elk Grove            IL          60007        ATTN: Leonard Koral and Officer, Managing or
                                                                                                                                           General Agent
24.   50906    Liberty Coca-Cola Beverages LLC   PO Box 780810                               Philadelphia         PA          19178-0810   ATTN: Tom McBrady and Officer, Managing or
                                                                                                                                           General Agent
25.   50908    MRC Creations Inc.                2664 Stingle Ave.                           Rosemead             CA          91770        ATTN: Charles Ma and Officer, Managing or
                                                                                                                                           General Agent
26.   50909    VCNY Home                         5901 West Side Avenue, 6th Fl               North Bergen         NJ          07047        ATTN: Toby Cohen and Officer, Managing or
                                                                                                                                           General Agent
27.   50910    Nines Enterprises LLC             52-07 Flushing Ave, Ground Floor            Maspeth              NY          11378        ATTN: Roberto/Mickey and Officer, Managing
                                                                                                                                           or General Agent
28.   50912    Voortman Cookies Ltd.             PO Box 4562                                 Buffalo              NY          14240-4562   ATTN: Adam Hankers and Officer, Managing or
                                                                                                                                           General Agent
29.   50914    W.M. Brown Group, Inc.            999 South Oyster Bay Rd, Suite 106          Bethpage             NY          11714        ATTN: Thomas Santangelo and Officer,
                                                                                                                                           Managing or General Agent




                                                                                                                                                                                    2866889.1 116102-101579
